Per Curiam : It is apparent from the foregoing statement of facts that no freehold is involved upon this record and that this court is without jurisdiction to hear and determine this cause. Galbraith v. Plasters, 101 Ill. 444; Johns v. Boyd, 117 id. 339; Blackman v. Preston Bros. 119 id. 240; Herdman v. Cooper, 125 id. 359; Wilkinson v. Gage, 133 id. 137; Kronenberger v. Heinemann, 190 id. 17; Charleston State Bank v. Brooks, 197 id. 388. The cause will be transferred to the Appellate Court for the First District, and the clerk of this court will transmit the record and files in the case to the clerk of that court according to the statute. Cmse transferred.